                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 MARK LEWIS,

                      Petitioner,

          v.                                        CAUSE NO. 3:18CV848-PPS/MGG

 WARDEN,

                      Respondent.

                                 OPINION AND ORDER

       Mark Lewis, a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary hearing (WCC 18-01-570) where a Disciplinary

Hearing Officer at the Westville Correctional Facility found him guilty of filing a

frivolous claim in violation of Indiana Department of Correction policy B-243 on

February 19, 2018. ECF 2 at 1.

       However, Lewis did not lose any earned credit time nor was he demoted in

credit class as a result of this disciplinary hearing. ECF 2 at 1, 2-1 at 16-17. A prison

disciplinary hearing can only be challenged in a habeas corpus proceeding where it

results in the lengthening of the duration of confinement. Hadley v. Holmes, 341 F.3d

661, 664 (7th Cir. 2003). Because this disciplinary hearing did not lengthen the duration

of Lewis’s confinement, habeas corpus relief is not available in this case.

       ACCORDINGLY:

       Mark Lewis’s habeas corpus petition (ECF 2) is DENIED pursuant to Section

2254 Habeas Corpus Rule 4.
     The clerk is DIRECTED to close the case.

SO ORDERED on October 23, 2018.


                                        /s/ Philip P. Simon
                                      JUDGE
                                      UNITED STATES DISTRICT COURT




                                  2
